Action pursuant to sections 60 and 61 of the General Corporation Law against a corporation and its president and director to require him to account for his acts as such president and director, and for other related relief, based on allegations charging him with waste and misappropriation of the corporate funds and assets from 1953 through 1957. The appeal is from an order denying appellants’ motion to dismiss the complaint on the ground that respondent has not the legal capacity to sue (Rules Civ. Prae., rule 107, subd.. 2). -Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.